DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 23 October 2020.
Claims 2-9, 11-17, and 19-20 are original.
Claims 1, 10, and 18 are currently amended.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:

Regarding claim 10, the claim recites “compute, in the RTS, a magnitude of a time-derivative of a plurality of reference quantities respectively”. There is mismatch between the singular “a magnitude” and the relation “respectively” to “a plurality”, e.g. a “for each” or similar phrase is missing. This objection may be overcome, for example, by amending the phrase to read “compute, in the RTS, a magnitude of a time-derivative for each of a plurality of reference quantities respectively”.

Regarding claim 18, the claim recites “that computes a magnitude of a time-derivative of a plurality of reference quantities respectively”. There is mismatch between the singular “a for each of a plurality of reference quantities respectively”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lauss (LAUSS, GEORG F., M. OMAR FARUQUE, KARL SCHODER, CHRISTIAN DUFOUR, ALEXANDER VIEHWEIDER, AND JAMES LANGSTON. "Characteristics and design of power hardware-in-the-loop simulations for electrical power systems." IEEE Transactions on Industrial Electronics 63, no. 1 (4 August 2015): 406-417) in view of Langston (LANGSTON, ET AL. “Power hardware-in-the-loop testing of a 500 kW photovoltaic array inverter.” In IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society, pp. 4797-4802. IEEE, 2012 [NPL reference “X” on the PTO-892 filed 3 October 2019]) and Fletcher (FLETCHER, STEVEN. "Protection of physically compact multiterminal DC power systems." PhD diss., University of Strathclyde, 2013. 272 pages) [and alternatively in view of knowledge of one of ordinary skill in the art].

Regarding claim 1, Lauss15 discloses a method for detecting instability in a power hardware-in- the-loop (PHIL) simulation (p410:§D.1:¶¶1-2: “for PHIL simulations, the basic criteria of stability for dynamic systems must be guaranteed. … should not exhibit unstable/oscillatory behavior. … appropriate countermeasures should be implemented to detect undesired modes of operation and return to a safe state.”); wherein the PHIL includes a real-time simulator (RTS) a device under test (DUT) and an amplifier (p410:abstract: “(PHIL) simulations that are used for designing, analyzing, and testing of electrical power system components. … PHIL simulations, which are defined by the nature of the digital real-time simulator, the power amplifier, and the power interface (PI).” [EN: the “components” are devices under test these are also called “hardware under test” or “HUT”s in the disclosure]. p410:§D.1:¶2: “the closed-loop [EN: PHIL] system consisting of realtime simulation platform, digital-to-analog (D/A) converters, power amplifier, HUT” Pp407-408:§II describes RTDS; p408:§III.A describes amplifier. “DUT” and “HUT” are mentioned throughout, see for example, fig 1, 4-6, 9. , and p412:§IV.A:¶1: “two PV inverters (INV 1: 4.6 kVA, 1-ph; INV 2: 10 kVA, 3-ph) as devices under test (DUTs)”. See §IV which outlines two PHIL experiments having each of the claimed elements.) electrically connected between the RTS and the DUT (p406:§I:¶1: “in which the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI), and the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current).”; p408:§III.A:¶1: “electrical PI of PHIL simulation make use of power amplifiers”; p410:§D.1:¶3: “the DRTS system gives discrete-time commands to the power amplifier, which outputs continuous-time signals (current or voltage), the HUT reacts to this power input (supply or demand in the general case), and a current or voltage is fed back, sampled, and A/D converted to act as input for the DRTS.”; p411:§D.2:¶3: “each HUT device needs a separate power amplifier”. See also §§IV.A-B describing the connection between DRTS, DUT, and amplifier), the method comprising:
computing in a RTS a reference quantity (p406:§I:¶¶1-2: “the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI), and the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current). … The principle of real-time simulation implies that the electrical signals of the physical power system (i.e., current and voltage) are identically replicated by the DRTS.” [EN: reference quantities of current [computed for input to DRTS] and voltage [computed for output from DRTS]; p411:§III.E:list item 2: “the permanent surveillance of relevant measurement signals represents the leading principle of software safety”);
comparing an output to a threshold for detection of oscillations of the reference quantities (p410:§III.D.1:¶2: “exhibit unstable/oscillatory behavior. Stability is a necessary criterion for the accuracy of the simulation and for the equipment safety. … hence, appropriate countermeasures should be implemented to detect undesired modes of operation and return to a safe state”; p411:§III.E:list-item 2: “In case of a limit violation (signal amplitude, RMS/mean value, etc.), trip signals and/or corrective and safe operating conditions are commanded through the DRTS.”; p411:§III.E:last ¶: “integration and verification of hardware and software safety (set trip limits,”.); and,
when oscillations are detected, applying a mitigating step to the DUT (p410:§III.D.1:¶2: “oscillatory behavior … detect undesired modes of operation and return to a safe state”; p411:§III.E:list-item 2: “In case of a limit violation … trip signals and/or corrective and safe operating conditions are commanded through the DRTS”)..
Lauss15 does not explicitly disclose a magnitude of a time-derivative of an unfiltered [reference quantity] and applying a low pass filter to the magnitude of the time-derivative [of the reference quantity];
[comparing output] from the low pass filter.
However, Langston teaches a magnitude of an unfiltered [reference quantity] and applying a low pass filter to the magnitude of the unfiltered [reference quantity] (p4800:fig 3 and ¶1: “Filters were inserted for the reference voltage magnitude and D- and Q-axis currents, as illustrated in Fig 3, effectively limiting the bandwidth of the PHIL interface to fundamental frequency (i.e. 60 Hz) components. … As higher frequency components were not of particular interest for this phase of testing, this more conservative approach for the PHIL interface was employed.” EN: filtering to eliminate frequencies over to 60Hz is low-pass filtering. In fig 3, it can be seen that the Vabc-sim is fed directly to the magnitude (“|x|”) and then to the filter (“Filter”).);
[comparing output] from the low pass filter (p4800:¶2: “The RTDS case was also used for protection of the PHIL setup. Protective elements for over-voltage and over-current were implemented for both the AC and DC buses.” EN: Over-voltage indicates comparison with a voltage threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lauss15 in view of the teachings of Langston to include “a magnitude of a time-derivative of an unfiltered [reference quantity] and applying a low pass filter to the magnitude of the time-derivative [of the reference quantity]; [comparing output] from the low pass filter” by applying the methods and system described in Lauss15 to the application of Langston (PHIL testing of a PV inverter with instability protection for safety) since Lauss15 explicitly discloses this use case (pp413-414, §IV.B) along with its use for analysis of stability (p410:§III.D:¶4: “This means that the theoretical methods, as described in the control literature [36]–[45], for such kind of hybrid systems could be used to analyze PHIL systems for stability in the case of a linear HUT.” Note that the Langston disclosure is reference [36] in the Lauss disclosure).	
And Fletcher teaches a time-derivative of [a reference quantity] (p24:§2.2.2:¶2: “Typical non-unit measurements include current, voltage, impedance, frequency (only in AC systems) and the rate of change of these variables.” EN: “rate of change” is “time derivative”).

And alternatively, it is known by one of ordinary skill in the art that the rate of change of voltages, currents, frequencies, and, in general, signals which may oscillate can be used to monitor system stability as evidenced by Fletcher (cited above), Hauer04 (HAUER, JOHN F., AND JOHN G. DESTEESE. A tutorial on detection and characterization of special behavior in large electric power systems. No. PNNL-14655. Pacific Northwest National Lab.(PNNL), Richland, WA (United States), 2004, 73 pages) [see p37 – “A partial list of signature activity through which events can be detected, and perhaps recognized, includes the following: … A large change, or rate of change, in bus voltage or frequency”], Chang (CHANG, WEN-YEAU. "A hybrid islanding detection method for distributed synchronous generators." In The 2010 International Power Electronics Conference-ECCE ASIA-, pp. 1326-1330. IEEE, 2010) [see page 1326 – “change of voltage magnitude” and page 1326 – “ROCOV” rate of change of voltage], and Jovcic (JOVCIC, DRAGAN, AND KHALED AHMED. High Voltage Direct Current Transmission : Converters, Systems and DC Grids, John Wiley & Sons, Incorporated, Appendix B, pp388-398, 2015. ProQuest Ebook Central, https://ebookcentral.proquest.com/lib/uspto-ebooks/detail.action?docID=4039215) [see p390 – “The derivative of an oscillating signal, i, is a new oscillating signal”).


Regarding claim 3, Lauss15 discloses the method according to claim 1 (in combination) wherein oscillations are detected when the output from the low pass filter exceeds the threshold (p411: “limit violation” EN: as evidence by IEEE Dictionary (AUTHORS UNKNOWN, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, IEEE, p617, 11 December 2000 [see page 617, definition of “limit” – “The boundary at or beyond which a limiter functions.”).

Regarding claim 4, Lauss15 discloses the method according to claim 1 (in combination) wherein oscillations are detected when the output from the low pass filter reaches the threshold (p411: “limit violation” EN: as evidence by IEEE Dictionary [see page 617, definition of “limit” – “The boundary at or beyond which a limiter functions.”).

Regarding claim 5, Lauss15 discloses the method according to claim 1 (in combination) wherein the mitigating step includes disconnecting the DUT (p411:§III.E:list-item 2: “In case of a limit violation (signal amplitude, RMS/mean value, etc.), trip signals and/or corrective and safe operating conditions are commanded through the DRTS.” EN: as understood in the art, “trip” may include opening the circuit.).

Regarding claim 6, Lauss15 discloses the method according to claim 1 (in combination) wherein the mitigating step includes changing the reference quantity to zero (p411:§III.E:list-item 2: “It is important to mention that a conventional shutoff of the output signal (e.g., DRTS signals going to zero) may not be a universally safe state for certain applications.”).

Regarding claim 7, Lauss15 discloses the method according to claim 1 (in combination) wherein the reference quantity includes a measured voltage across the DUT (p406:§I:¶1: “the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI)”).

Regarding claim 8, Lauss15 discloses the method according to claim 1 (in combination) wherein the reference quantity includes a measured DUT current (p406:§I:¶1: “the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current)”).

Regarding claim 9, Lauss15 discloses the method according to claim 1 (in combination) wherein the RTS is a digital RTS (p406:§I:¶1: “This setup uses the computing power and flexibility of a digital real-time simulator (DRTS)”).
2 is rejected under 35 U.S.C. 103 as being unpatentable over Lauss15 in view of Langston and Fletcher [and alternatively (alternative to Fletcher) in view of knowledge of one of ordinary skill in the art] as applied to claim 1 above, and further in view of Hauer90 (HAUER, J. F., AND F. VAKILI. "An oscillation detector used in the BPA power system disturbance monitor." IEEE Transactions on Power Systems 5, no. 1 (1990): 74-79.).

Regarding claim 2, Lauss15 discloses the method according to claim 1 (in combination).
Lauss15 does not explicitly disclose [Langston is silent as regards] wherein the low pass filter is a moving average filter.
However, Hauer90 teaches wherein the low pass filter is a moving average filter (pp74-75:§III: e.g. from ¶1 – “This is termed a moving-average process of order M, abbreviated MA(M).”; p77:§V:¶1: “LP2 and LP3 are both MA(120)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lauss15 and Langston in view of the teachings of Hauer90 to include “wherein the low pass filter is a moving average filter” by using a moving average filter for the filter of Langston since Langston is silent as regards the need for a particular filter and the moving average filter has “particularly valuable” advantages in power system applications as taught by Hauer90, i.e. “MA filters have compensating advantages, however. Two of these are particularly valuable in power system applications: simplicity, and guaranteed stability” (p75:¶2).

s 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lauss (LAUSS, GEORG F., M. OMAR FARUQUE, KARL SCHODER, CHRISTIAN DUFOUR, ALEXANDER VIEHWEIDER, AND JAMES LANGSTON. "Characteristics and design of power hardware-in-the-loop simulations for electrical power systems." IEEE Transactions on Industrial Electronics 63, no. 1 (4 August 2015): 406-417) in view of Hauer90 (HAUER, J. F., AND F. VAKILI. "An oscillation detector used in the BPA power system disturbance monitor." IEEE Transactions on Power Systems 5, no. 1 (1990): 74-79.) and Fletcher (FLETCHER, STEVEN. "Protection of physically compact multiterminal DC power systems." PhD diss., University of Strathclyde, 2013. 272 pages) [and alternatively in view of knowledge of one of ordinary skill in the art].

Regarding claim 10, Lauss15 discloses a system for detecting instability in power hardware-in-the-loop (PHTL) simulations (p410:§D.1:¶¶1-2: “for PHIL simulations, the basic criteria of stability for dynamic systems must be guaranteed. … should not exhibit unstable/oscillatory behavior. … appropriate countermeasures should be implemented to detect undesired modes of operation and return to a safe state.”); wherein the PHIL includes a real time simulator (RTS) a device under test (DUT) and an amplifier (p410:abstract: “(PHIL) simulations that are used for designing, analyzing, and testing of electrical power system components. … PHIL simulations, which are defined by the nature of the digital real-time simulator, the power amplifier, and the power interface (PI).” [EN: the “components” are devices under test these are also called “hardware under test” or “HUT”s in the disclosure]. p410:§D.1:¶2: “the closed-loop [EN: PHIL] system consisting of realtime simulation platform, digital-to-analog (D/A) converters, power amplifier, HUT” Pp407-408:§II describes RTDS; p408:§III.A describes amplifier. “DUT” and “HUT” are mentioned throughout, see for example, fig 1, 4-6, 9. , and p412:§IV.A:¶1: “two PV inverters (INV 1: 4.6 kVA, 1-ph; INV 2: 10 kVA, 3-ph) as devices under test (DUTs)”. See §IV which outlines two PHIL experiments having each of the claimed elements.) electrically connected between the RTS and the DUT (p406:§I:¶1: “in which the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI), and the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current).”; p408:§III.A:¶1: “electrical PI of PHIL simulation make use of power amplifiers”; p410:§D.1:¶3: “the DRTS system gives discrete-time commands to the power amplifier, which outputs continuous-time signals (current or voltage), the HUT reacts to this power input (supply or demand in the general case), and a current or voltage is fed back, sampled, and A/D converted to act as input for the DRTS.”; p411:§D.2:¶3: “each HUT device needs a separate power amplifier”. See also §§IV.A-B describing the connection between DRTS, DUT, and amplifier), the system comprising:
a processor based device comprising a non-transitory computer readable medium storing instructions which when executed cause the device to (p407:§II:¶¶1-3: e.g. “The PC-based DRTS uses general-purpose multicore processors that run on RT-Linux or QNX real-time operating system (RT-OS) and execute real-time code generated from the system model and optimized solvers … Supercomputer-based DRTSs are based on machines with large computational platform, such as Silicon Graphics International Corporation (SGI) supercomputers [4]. It is worth mentioning that the automatic task allocation feature stated in [4] enables it to tackle very large simulation problems (see Fig. 2). A PC version of that type of DRTS with the required I/O and the necessary interface is also available.”):
compute, in the RTS, a plurality of reference quantities respectively, (p406:§I:¶¶1-2: “the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI), and the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current). … The principle of real-time simulation implies that the electrical signals of the physical power system (i.e., current and voltage) are identically replicated by the DRTS.” [EN: reference quantities of current [computed for input to DRTS] and voltage [computed for output from DRTS]; p411:§III.E:list item 2: “the permanent surveillance of relevant measurement signals represents the leading principle of software safety”);
compare a quantity to a threshold to detect oscillations of the reference quantities (p410:§III.D.1:¶2: “exhibit unstable/oscillatory behavior. Stability is a necessary criterion for the accuracy of the simulation and for the equipment safety. … hence, appropriate countermeasures should be implemented to detect undesired modes of operation and return to a safe state”; p411:§III.E:list-item 2: “In case of a limit violation (signal amplitude, RMS/mean value, etc.), trip signals and/or corrective and safe operating conditions are commanded through the DRTS.”; p411:§III.E:last ¶: “integration and verification of hardware and software safety (set trip limits,”.) and when oscillations are detected protecting the DUT (p410:§III.D.1:¶2: “oscillatory behavior … detect undesired modes of operation and return to a safe state”; p411:§III.E:list-item 2: “In case of a limit violation … trip signals and/or corrective and safe operating conditions are commanded through the DRTS”)..
Lauss15 does not explicitly disclose a magnitude of a time-derivative of [a reference quantity];
filter the magnitudes to produce a quantity;
[comparing] the produced quantity.
However, Hauer90 teaches a magnitude of [a reference quantity] and filter the magnitudes to produce a quantity (p74:Fig. 1: the absolute value (i.e. a magnitude) and LP filter #3; and below fig 1 (4th and 5th bullet points): “The absolute-value circuit provides a "measure" for the level of (fast) activity present in the input signal” and “LP3 smooths the activity measure delivered to it by the absolute value circuit, thereby providing an indication of persistency.” [EN: “LP” is “lowpass” (ibid at 1st bullet point)]);
[comparing output] the produced quantity (p74:fig 1: the level comparison box; and below fig 1 (6th bullet point): “The level comparitor sets a logic flag when the output of LP3 exceeds a preset level.”).
As shown above, of the claimed elements not disclosed by Lauss15, Hauer90 discloses “a magnitude of a time-derivative of [a reference quantity]; filter the magnitudes to produce a quantity; and [comparing] the produced quantity”; however, the combination of oscillation detector and PHIL simulation is not disclosed. As regards oscillations, Lauss15 teaches (in the context of electrical power system simulation [title]) that “appropriate countermeasures  should be implemented to detect undesired modes of operation (including “oscillatory behavior”) and return to a safe state undesired modes of operation” (p410:§III.D.1:¶2) and doing so by “permanent surveillance of relevant measurement signals” (p411:§III.E:list-item 2) while 
And Fletcher teaches a time-derivative of [a reference quantity] (p24:§2.2.2:¶2: “Typical non-unit measurements include current, voltage, impedance, frequency (only in AC systems) and the rate of change of these variables.” EN: “rate of change” is “time derivative”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lauss15 and Hauer90 in view of Fletcher to include “time derivative [of a reference quantity]” by monitoring the time-derivatives with the safety device which is a simple substitution of one known element, i.e. the monitored currents and voltages, for another known element, i.e. monitored rate of change of currents and voltages, where such “rate(s) of change” is “typical” to yield a predictable result, i.e. the detection of instabilities arising from potential faults.
And alternatively, it is known by one of ordinary skill in the art that the rate of change of voltages, currents, frequencies, and, in general, signals which may oscillate can be used to monitor system stability as evidenced by Fletcher (cited above), Hauer04 (HAUER, JOHN F., AND JOHN G. DESTEESE. A tutorial on detection and characterization of special behavior in large electric power systems. No. PNNL-14655. Pacific Northwest National Lab.(PNNL), Richland, WA (United States), 2004, 73 pages) [see p37 – “A partial list of signature activity through which events can be detected, and perhaps recognized, includes the following: … A large change, or rate of change, in bus voltage or frequency”], Chang (CHANG, WEN-YEAU. "A hybrid islanding detection method for distributed synchronous generators." In The 2010 International Power Electronics Conference-ECCE ASIA-, pp. 1326-1330. IEEE, 2010) [see page 1326 – “change of voltage magnitude” and page 1326 – “ROCOV” rate of change of voltage], and Jovcic (JOVCIC, DRAGAN, AND KHALED AHMED. High Voltage Direct Current Transmission : Converters, Systems and DC Grids, John Wiley & Sons, Incorporated, Appendix B, pp388-398, 2015. ProQuest Ebook Central, https://ebookcentral.proquest.com/lib/uspto-ebooks/detail.action?docID=4039215) [see p390 – “The derivative of an oscillating signal, i, is a new oscillating signal”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lauss15 and Hauer90 in view of the knowledge of the one to include “time derivative [of a reference quantity]” by monitoring the time-derivatives with the safety device which is a simple substitution of one known element, i.e. the monitored currents and voltages, for another known element, i.e. monitored rate of change of currents and voltages, since one of ordinary skill would know the signals typically used in the art; and, in the case of detecting oscillating signals, 

Regarding claim 11, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein oscillations are detected when the produced quantity exceeds the threshold (as for claim 3).

Regarding claim 12, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein oscillations are detected when the produced quantity reaches the threshold (as for claim 4).

Regarding claim 13, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein the protecting the DUT includes disconnecting the DUT (as for claim 5).

Regarding claim 14, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein the protecting the DUT includes changing at least one of the plurality of reference quantities to zero (as for claim 6).

Regarding claim 15, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein at least one of the plurality of reference quantities includes a measured voltage across the DUT (as for claim 7).

Regarding claim 16, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein at least one of the plurality of reference quantities includes a measured DUT current (as for claim 8).

Regarding claim 17, Lauss15 discloses the system according to claim 10 (in combination as for claim 10) wherein the RTS is a digital RTS (as for claim 9).

Regarding claim 18, Lauss15 discloses a system for detecting instability in a power hardware-in-the-loop (PHIL) simulation (p410:§D.1:¶¶1-2: “for PHIL simulations, the basic criteria of stability for dynamic systems must be guaranteed. … should not exhibit unstable/oscillatory behavior. … appropriate countermeasures should be implemented to detect undesired modes of operation and return to a safe state.”); wherein the PHIL includes a real time simulator (RTS) a device under test (DUT) and an amplifier (p410:abstract: “(PHIL) simulations that are used for designing, analyzing, and testing of electrical power system components. … PHIL simulations, which are defined by the nature of the digital real-time simulator, the power amplifier, and the power interface (PI).” [EN: the “components” are devices under test these are also called “hardware under test” or “HUT”s in the disclosure]. p410:§D.1:¶2: “the closed-loop [EN: PHIL] system consisting of realtime simulation platform, digital-to-analog (D/A) converters, power amplifier, HUT” Pp407-408:§II describes RTDS; p408:§III.A describes amplifier. “DUT” and “HUT” are mentioned throughout, see for example, fig 1, 4-6, 9. , and p412:§IV.A:¶1: “two PV inverters (INV 1: 4.6 kVA, 1-ph; INV 2: 10 kVA, 3-ph) as devices under test (DUTs)”. See §IV which outlines two PHIL experiments having each of the claimed elements.) electrically (p406:§I:¶1: “in which the reference signal (calculated voltage) obtained in the simulated system is applied to the terminals of the actual hardware through a power interface (PI), and the current measured from the hardware circuit is sent back to the simulated model (in DRTS) as a feedback signal (measured current).”; p408:§III.A:¶1: “electrical PI of PHIL simulation make use of power amplifiers”; p410:§D.1:¶3: “the DRTS system gives discrete-time commands to the power amplifier, which outputs continuous-time signals (current or voltage), the HUT reacts to this power input (supply or demand in the general case), and a current or voltage is fed back, sampled, and A/D converted to act as input for the DRTS.”; p411:§D.2:¶3: “each HUT device needs a separate power amplifier”. See also §§IV.A-B describing the connection between DRTS, DUT, and amplifier), the system comprising:
a time derivative module, stored in memory, that computes a magnitude of a time- derivative of a plurality of reference quantities respectively (in combination as for claim 10);
a filter module, stored in memory, that filters the magnitudes to produce a quantity (in combination as for claim 10);
a comparator module, stored in memory, that compares the quantity to a threshold to determine oscillations of the reference quantities (in combination as for claim 10)
a protection module, stored in memory, that protects the DUT when oscillations are detected; and at least one processor that executes the time derivative module, the filter module, the comparator module and the protection module (in combination as for claim 10).

Regarding claim 19, Lauss15 discloses the system according to claim 18 (in combination as for claim 18) wherein the RTS is a digital RTS (as for claim 9).

Regarding claim 20, Lauss15 discloses the system according to claim 18 (in combination as for claim 18) wherein the protection module disconnects the DUT from the RTS (in combination as for claim 9).
	
Response to Arguments
35 U.S.C. §112
Examiner: The rejection is withdrawn in view of the amendment to clarify that the basis and subsequent reference are each for plural instances; however, an objection is made for a minor informality in each of claims 10 and 18.

35 U.S.C. §103
Applicant (p6:¶4-p7:¶1):
According to the Examiner, Hauer, among other things, discloses a time derivative of a reference [quantity]. As support for this assertion the Examiner cites to p.74, Fig. I and the 4th and 5th bullet points below Fig. I of Hauer. However, Fig. I discloses a signal that is filtered to remove noise and then the filtered signal is input to a high pass filter, which is formed of a low pass filter, the results of which are subtracted from the original signal with a suitably delayed offset of the original signal. According to the disclosure of Hauer, this subtraction of the twice filtered signal from the filtered signal represents a rapidly varying component of the signal also referred to in Hauer as the signal activity, but it is not divided by dt, nor is the delay necessarily a single time-step. The claims recite a time-derivative of the signal which is different. A time derivative provides the slope of the signal or the "rate of change" over a time period. This is 
The present technology further employs the filter to provide an average over time of the magnitude of the rate of change of the reference signal, as the rate of change may be oscillating. Hauer thus fails to disclose taking a time-derivative of a signal and as such fails to disclose applying a low pass filter to the magnitude of the time-derivative of the reference quantity and comparing the output from the low pass filter to a threshold.
Examiner’s response:
The examiner respectfully submits that the Office Action also shows that the Fletcher reference and knowledge of one of ordinary skill in the art may be relied upon to make obvious the time-derivative of a reference quantity. In particular, the evidence cited suggests that one of ordinary skill would understand that the time-derivative of an oscillating quantity will also be an oscillating quantity.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (p7:¶¶2-3):
Additionally, paragraph [0008] of the application states: "It may be advantageous to create a system and/or method that provide(s) fast detection of instabilities in a PHIL simulation that is resistant to typical noise levels." Independent claims 1, 10 and 18 of the application do not apply a filter to the input signals. Instead, a filter is applied after the magnitude of the time-
The present technology, however, attempts to identify sustained oscillations in reference signals (resulting from an instability with the PHIL interface), utilizing a time-derivative of the signal, which may indicate that the signal is heading towards a hazardous level. The present technology employs the filter to provide an average over time of the magnitude of the rate of change of the unfiltered reference signal, as the rate of change may be oscillating. It is not used for the purpose of suppression of signal/noise, as it is in the cited references. Thus, the claimed technology quickly identifies the oscillations in the reference signals to the amplifier before the oscillations grow to a point of resulting in over-voltage or over-current. Thus, the claimed time-derivative, magnitude of the time-derivative then filter of the magnitude is not disclosed, taught or suggested by Hauer.
Examiner’s response:
The examiner respectfully submits that (prior to amendment for claim 1), the claim did not exclude filtered reference signals from scope, i.e. the reference signal itself may or may not be a filtered signal. As shown in the (prior) rejection, Hauer90 discloses the claimed magnitude and subsequent low-pass filtering operations, while Fletcher discloses the time-derivative as well as the time-derivative of an oscillating signal also being an oscillating signal.

Applicant (p8:¶1):
Lauss fails to disclose this post-operation filtering element of independent claims 1, 10 and 18, which operates to determine oscillations rather than to remove signal noise. Fletcher does 
Examiner’s response:
The examiner respectfully submits that, as discussed above, it is the Hauer90 disclosure relied upon for the post-operation filtering element rather than Fletcher.

Applicant (p8:¶2):
The above notwithstanding, applicant has amended claim 1 to include the fact that the reference quantity/signal is "unfiltered." Support for this amendment can be found at least at paragraph [0008] and Fig. 2 of the application.
Examiner’s response:
In view of the amended claim 1 to qualify the reference signal as “unfiltered”, the previous rejection of claim 1 (and its dependents) is withdrawn and a new rejection made where the Langston disclosure (rather than the Hauer) is relied upon as regards the subsequent filtering after taking the magnitude of an unfiltered signal.

Applicant’s remaining arguments:
Examiner: Applicant’s remaining arguments ultimately rely on those discussed above.

Conclusion
Claims 1-20 are rejected.
:
US 20130204557 A1	Trudnowski; Dan et al.
Discussing power grid monitoring using various techniques, one of which is the oscillation trigger found in the Hauer (1990) reference.
LANGSTON, JAMES. "Application and analysis of the extended Lawrence teleoperation architecture to power hardware-in-the-loop simulation." (2018). 183 pages
Discussing various aspects of hardware-in-the-loop simulation. Appears to be authored by a co-inventor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128